EXECUTION

FIFTH AMENDMENT TO SECOND LIEN SENIOR TERM LOAN AGREEMENT

 

THIS FIFTH AMENDMENT TO SECOND LIEN SENIOR TERM LOAN AGREEMENT (this “Fifth
Amendment”) is entered into as of November 16, 2009, among QUEST CHEROKEE, LLC,
a Delaware limited liability company (the “Borrower”), QUEST ENERGY PARTNERS,
L.P., a Delaware limited partnership (the "MLP"), QUEST CHEROKEE OILFIELD
SERVICE, LLC, a Delaware limited liability company ("QCOS"), STP NEWCO, INC., an
Oklahoma corporation (“STP”; STP, QCOS and MLP collectively called the
“Guarantors” and individually a “Guarantor”), ROYAL BANK OF CANADA, as
Administrative Agent and Collateral Agent for the Lenders parties to the
hereinafter defined Term Loan Agreement (in such capacities, the “Administrative
Agent” and “Collateral Agent,” respectively), KEYBANK NATIONAL ASSOCIATION, as
Syndication Agent (in such capacity, the “Syndication Agent”), SOCIÉTÉ GÉNÉRALE,
as Documentation Agent (in such capacity, the “Documentation Agent”), and the
undersigned Lenders comprising all the Lenders.

Reference is made to the Second Lien Senior Term Loan Agreement dated as of July
11, 2008 among Borrower, the Administrative Agent, the Collateral Agent, the
Syndication Agent, the Documentation Agent and the Lenders parties thereto, as
amended by a First Amendment to Second Lien Senior Term Loan Agreement dated as
of October 28, 2008, a Second Amendment to Second Lien Senior Term Loan
Agreement dated as of June 30, 2009, a Third Amendment to Second Lien Senior
Term Loan Agreement dated as of September 30, 2009 and a Fourth Amendment to
Second Lien Senior Term Loan Agreement dated as of October 30, 2009 (as amended,
the “Term Loan Agreement”). Unless otherwise defined in this Fifth Amendment,
capitalized terms used herein shall have the meaning set forth in the Term Loan
Agreement; all section, exhibit and schedule references herein are to sections,
exhibits and schedules in the Term Loan Agreement; and all paragraph references
herein are to paragraphs in this Fifth Amendment.

RECITALS

A.        The Borrower, Administrative Agent, the Syndication Agent, the
Documentation Agent and Lenders desire to enter into this Fifth Amendment.

Accordingly, for adequate and sufficient consideration, the parties hereto
agree, as follows:

Paragraph 1.  Amendments. Effective as of the Fifth Amendment Effective Date
(hereinafter defined), the Term Loan Agreement is amended as follows:

 

1.1

Definitions. Section 1.01 of the Term Loan Agreement is amended as follows:

 

(a)

The following definitions are amended in their entirety to read as follows:

“Agreement means this Credit Agreement as amended by the First Amendment to
Credit Agreement, Second Amendment to Credit Agreement, Third Amendment to
Credit Agreement, Fourth Amendment to Credit Agreement and Fifth Amendment to
Credit Agreement.”

 

1

 



--------------------------------------------------------------------------------

“Maturity Date means (a) November 20, 2009 or (b) such earlier date as a result
of any acceleration pursuant to Section 8.02(a).” (b)       The following
definitions are inserted alphabetically into Section 1.01 of the Term Loan
Agreement:

“Fifth Amendment Effective Date means November 16, 2009.”

“Fifth Amendment to Credit Agreement means that certain Fifth Amendment to
Second Lien Senior Term Loan Agreement dated as of November 16, 2009, among the
Borrower, Royal Bank of Canada, as Administrative Agent, Collateral Agent and as
a Lender, KeyBank National Association, as Syndication Agent and as a Lender,
Société Générale, as Documentation Agent and as a Lender, and the Lenders party
thereto.”

Paragraph 2.  Effective Date. This Fifth Amendment shall not become effective
until the date (such date, the “Fifth Amendment Effective Date”) the
Administrative Agent receives all of the agreements, documents, certificates,
instruments, and other items described below:

(a)       this Fifth Amendment, executed by the Borrower, the Guarantors, the
Administrative Agent, the Syndication Agent, the Documentation Agent and all the
Lenders.       

Paragraph 3.  Acknowledgment and Ratification. The Borrower and the Guarantors
each (i) consent to the agreements in this Fifth Amendment and (ii) agree and
acknowledge that the execution, delivery, and performance of this Fifth
Amendment shall in no way release, diminish, impair, reduce, or otherwise affect
the respective obligations of the Borrower or any Guarantor under the Loan
Documents to which it is a party, which Loan Documents shall remain in full
force and effect, as amended and waived hereby, and all rights thereunder are
hereby ratified and confirmed.

Paragraph 4.  Representations. The Borrower and the Guarantors each represent
and warrant to the Administrative Agent and the Lenders that as of the Fifth
Amendment Effective Date and after giving effect to the waivers and amendments
set forth in this Fifth Amendment (a) all representations and warranties in the
Loan Documents are true and correct in all material respects as though made on
the date hereof, except to the extent that any of them speak to a different
specific date, and (b) no Default or Event of Default exists.

Paragraph 5.  Expenses. The Borrower shall pay on demand all reasonable costs,
fees, and expenses paid or incurred by the Administrative Agent incident to this
Fifth Amendment, including, without limitation, Attorney Costs in connection
with the negotiation, preparation, delivery, and execution of this Fifth
Amendment and any related documents, filing and recording costs, and the costs
of title insurance endorsements, if any.

Paragraph 6.  Miscellaneous. This Fifth Amendment is a “Loan Document” referred
to in the Term Loan Agreement. The provisions relating to Loan Documents in
Article X of the Term Loan Agreement are incorporated in this Fifth Amendment by
reference. Unless stated otherwise (i) the singular number includes the plural
and vice versa and words of any gender include each other gender, in each case,
as appropriate, (ii) headings and captions may not be construed in interpreting
provisions, (iii) this Fifth Amendment will be construed, and its performance
enforced, under New York law and applicable federal law, (iv) if any part of
this Fifth Amendment is for any reason found to be unenforceable, all other
portions of it nevertheless remain enforceable, and (v) this Fifth Amendment may
be executed in any number of counterparts with the same effect as if all
signatories had signed the same document, and all of those counterparts must be
construed together to constitute the same document.

 

2

 



--------------------------------------------------------------------------------

Paragraph 7.  ENTIRE AGREEMENT. THIS FIFTH AMENDMENT REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES ABOUT THE SUBJECT MATTER OF THIS FIFTH AMENDMENT
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

Paragraph 8.  Parties. This Fifth Amendment binds and inures to the benefit of
the Borrower, the Guarantors, the Administrative Agent, the Collateral Agent,
the Syndication Agent, the Documentation Agent, the Lenders, and their
respective successors and assigns.

Paragraph 9.  Further Assurances. The parties hereto each agree to execute from
time to time such further documents as may be necessary to implement the terms
of this Fifth Amendment.

Paragraph 10.Release. As additional consideration for the execution, delivery
and performance of this Fifth Amendment by the parties hereto and to induce the
Administrative Agent, the Collateral Agent, the Syndication Agent, the
Documentation Agent, and the Lenders to enter into this Fifth Amendment, the
Borrower warrants and represents to the Administrative Agent, the Collateral
Agent, the Syndication Agent, the Documentation Agent, and the Lenders that no
facts, events, statuses or conditions exist or have existed which, either now or
with the passage of time or giving of notice, or both, constitute or will
constitute a basis for any claim or cause of action against the Administrative
Agent, the Collateral Agent, the Syndication Agent, the Documentation Agent, or
any Lender or any defense to (i) the payment of Obligations under the Term Notes
and/or the Loan Documents, or (ii) the performance of any of its obligations
with respect to the Term Notes and/or the Loan Documents. In the event any such
facts, events, statuses or conditions exist or have existed, Borrower
unconditionally and irrevocably hereby RELEASES, RELINQUISHES and forever
DISCHARGES Administrative Agent, the Collateral Agent, the Syndication Agent,
the Documentation Agent, and the Lenders, as well as their predecessors,
successors, assigns, agents, officers, directors, shareholders, employees and
representatives, of and from any and all claims, demands, actions and causes of
action of any and every kind or character, past or present, which Borrower may
have against any of them or their predecessors, successors, assigns, agents,
officers, directors, shareholders, employees and representatives arising out of
or with respect to (a) any right or power to bring any claim for usury or to
pursue any cause of action based on any claim of usury, and (b) any and all
transactions relating to the Loan Documents occurring prior to the date hereof,
including any loss, cost or damage, of any kind or character, arising out of or
in any way connected with or in any way resulting from the acts, actions or
omissions of any of them, and their predecessors, successors, assigns, agents,
officers, directors, shareholders, employees and representatives, including any
breach of fiduciary duty, breach of any duty of fair dealing, breach of
confidence, breach of funding commitment, undue influence, duress, economic
coercion, conflict of interest, negligence, bad faith, malpractice, intentional
or negligent infliction of mental distress, tortious interference with
contractual relations, tortious interference with corporate governance or
prospective business advantage, breach of contract, deceptive trade practices,
libel, slander or conspiracy, but in each case only to the extent permitted by
applicable Law.

Paragraph 11. Effectiveness of Facsimile Documents and Signatures. This Fifth
Amendment may be transmitted and/or signed by facsimile. The effectiveness of
any such signatures shall, subject to applicable Law, have the same force and
effect as manually-signed originals and shall be binding on all Loan Parties,
the Administrative Agent, the Collateral Agent, the Syndication Agent, the
Documentation Agent and the Lenders. The Administrative Agent may also require
that any such documents and signatures be confirmed by a manually-signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.

 

3

 



--------------------------------------------------------------------------------

The parties hereto have executed this Fifth Amendment in multiple counterparts
to be effective as of the Fifth Amendment Effective Date.

Remainder of Page Intentionally Blank

Signature Pages to Follow.

 

4

 



--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the parties hereto have caused this Fifth
Amendment to be duly executed as of the Fifth Amendment Effective Date.

 

 

BORROWER:

 

 

 

QUEST CHEROKEE, LLC,
as Borrower

 

 

 

By:

/s/ David C. Lawler

 

 

David C. Lawler

 

 

President

 

 

 

 

 

 

GUARANTORS:

 

 

 

QUEST ENERGY PARTNERS, L.P.,
as a Guarantor

 

 

 

By:

QUEST ENERGY GP, LLC,
Its General Partner

 

 

 

 

 

By:

/s/ David C. Lawler

 

 

 

David C. Lawler

 

 

 

President

 

 

 

 

 

 

QUEST CHEROKEE OILFIELD SERVICE, LLC,
as a Guarantor

 

 

 

By:

QUEST CHEROKEE, LLC,
Its Sole Member

 

 

 

 

 

By:

/s/ David C. Lawler

 

 

 

David C. Lawler

 

 

 

President

 

 

 

 

 

STP NEWCO, INC.,
as a Guarantor

 

 

 

By:

/s/ David C. Lawler

 

 

David C. Lawler

 

 

President and Chief Executive Officer

 

 

 

 

 

Signature Page 1

 



--------------------------------------------------------------------------------



AGREED TO AS OF THE FIFTH

 

AMENDMENT EFFECTIVE DATE:

ADMINISTRATIVE AGENT:

 

 

 

ROYAL BANK OF CANADA,
as Administrative Agent and Collateral Agent

 

 

 

By:

/s/ Susan Khokher

 

Name:

Susan Khokher

 

Title:

Manager, Agency

 

 

 

 

 

Signature Page 2

 



--------------------------------------------------------------------------------



AGREED TO AS OF THE FIFTH

 

AMENDMENT EFFECTIVE DATE:

L/C ISSUER AND LENDER:

 

 

 

ROYAL BANK OF CANADA, as a Lender
and L/C Issuer

 

 

 

By:

/s/ Leslie P. Vowell

 

 

Leslie P. Vowell

 

 

Attorney-in-Fact

 

 

 

 

 

Signature Page 3

 



--------------------------------------------------------------------------------



AGREED TO AS OF THE FIFTH

 

AMENDMENT EFFECTIVE DATE:

KEYBANK NATIONAL ASSOCIATION,
as Syndication Agent and a Lender

 

 

 

 

 

By:

/s/ Robert F. Pollis, Jr.

 

Name:

Robert F. Pollis, Jr.

 

Title:

Senior Vice President

 

 

 

 

 

Signature Page 4

 



--------------------------------------------------------------------------------



AGREED TO AS OF THE FIFTH

 

AMENDMENT EFFECTIVE DATE:

SOCIÉTÉ GÉNÉRALE, as Documentation Agent and
a Lender

 

 

 

 

 

By:

/s/ Stephen W. Warfel

 

Name:

Stephen W. Warfel

 

Title:

Managing Director

 

 

 

 

 

Signature Page 5

 



--------------------------------------------------------------------------------



AGREED TO AS OF THE FIFTH

 

AMENDMENT EFFECTIVE DATE:

AMEGY BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ John G. Murray

 

Name:

John G. Murray

 

Title:

Senior Vice President

 

 

 

 

 

 

Signature Page 6

 



 